Concurring Opinion by
Mr. Justice Roberts:
Since it seems clear that the competition of the Commonwealth’s new bridge has reduced the value of appellant’s enterprise, and thus of its franchise, I find it hard to agree with the majority’s statement that appellant’s franchise has not been “injured.” How*179ever this does not mean that the injury is compensable. I agree with the result reached by the majority because I do not believe that appellant can claim the benefits of §601 of the Eminent Domain Code when it is not a “condemnee.” “Condemnee” is a technical term which applies only where an eminent domain proceeding has been brought, and such is not the case here.